Title: From George Washington to Benjamin Lincoln, 25 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            Newburgh Apl 25th 1782
                        
                        Your private letter of the 2d Instt came to my hands the 20th by Doctr Craik—I am much indebted to you for
                            the sentimts & calculations contained in it. You have however, if my information & estimation of the Enemys
                            strength in New York is right, fallen a good deal short of their numbers—and if I may be
                            allowed to ground an opinion upon present appearances, information and past experience—I should think you have greatly
                            overrated our prospects. Consequently, that which seems to be a matter of no doubt in your Mind constitutes all the
                            difficulty in mine, in pointing the operations of the present campaign towards New York.
                        I am persuaded the Enemy have not, at this time, less than 9000 regular Troops in New York and its
                            Dependencies, including their establish Provencial Corps—and by a Report from the Commandant of that place to Lord George
                            Germain in the winter of 1780 when they expected an Attack from us—it appears that of City Militia, Volunteer Companies,
                            and some other small Corps which were named; exclusive of Marines, Sailors & Delancys Refugees, they had in Arms,
                            regularly organized for the defence of the Town 3390 Men—These added to their regular force make a body of 12,390
                            independent of their Southern Army; which I estimate at 4000 more; making altogether 16,390 besides Sailors &
                            Marines—But as an augmentation of the force in New York is, as yet, only problematical, I will suppose that the Enemy do
                            not mean to withdraw their Southern Garrisons—and that no re-inforcements will arrive from Europe, which is the most
                            favourable point of view the matter can be placed in—we still have (besides Sailors & Marines wch always will be
                            more or less according to the number of Ships in the Harbor) 12,390 Men opposed to us, in works which are growing into
                            consistency and strength every day.
                        You think, and I very readily concur with you in opinion, that the Besiegers ought
                            to be at least three times the number of the Besieged. Upon European principles, if New York was regularly fortified, we
                            ought to have as 5 or 6, to 1—But I will set it at the lowest; and without demanding any thing for Marines or Sailors, the
                            number of Men required will be 37,170.
                        How to obtain them is the next enquiry. Our present strength by the last returns is 
                        
                            
                                
                                
                                
                                
                                R & F
                                R & F
                            
                            
                                2
                                Regts
                                of
                                N. Hampe
                                441
                                542
                            
                            
                                10
                                Ditto
                                
                                Massachuts
                                2786
                                3382
                            
                            
                                1
                                Regt
                                
                                Rhode Isld
                                219
                                341
                            
                            
                                5 
                                Ditto
                                
                                Connectt
                                1275
                                1577
                            
                            
                                2
                                Ditto
                                of
                                N. York
                                809
                                912
                            
                            
                                2
                                Ditto
                                
                                N. Jersey 
                                638
                                740
                            
                            
                                1
                                Ditto
                                
                                Hazens
                                279 
                                384
                            
                            
                                
                                    1 
                                
                                Ditto
                                
                                Invalids
                                
                                    184
                                
                                
                                    244
                                
                            
                            
                                24
                                Ditto
                                
                                Infantry
                                6631
                                8122
                            
                            
                                1
                                Legionary
                                
                                Corps
                                230
                                250
                            
                            
                                2 
                                Regts
                                of
                                Artillery
                                642
                                774
                            
                            
                                
                                Marischausse
                                supe
                                
                                    30
                                
                                _____
                            
                            
                                Contenl force at this time
                                7533
                                9146
                            
                        
                        The column on the right, exhibits the total number of R. & File in the line of each State. The other
                            supposing the Sick to keep the same Ratio—and it is not great—gives every Man that is to be expected from Regiments of the
                            Strength that ours are.
                        Having shewn the actual strength of the line, I shall next give the information on which my opinion of
                            Recruits for it is founded.
                        New Hampshire. A Letter from Colo. Dearborn dated March 10th says—the assembly at their last meeting had done
                            nothing—that they were to meet again the 15th—that he fears it will be too late for them to do much—that there does not
                            appear a disposition to great exertions—that the Men in power despair of raising either Men or
                                Money "to any considerable amount" and therefore he fears, they will not take the Matter up
                            with as much spirit as he could wish—& concludes, if men can be had, he is convinced Mr Morris will receive very
                            little of the supplies, unless he will take it in specific articles.
                        Massachusetts-bay. Your knowledge of Matters in this State much exceeds mine, All the official information I
                            have received from it has been through you—not one of my letters to the Governor has been acknowledged, nor do I know
                            whether any of them ever got to hand, except the one which you speak of as having been laid before a Comee of the
                            Assembly—One fact however is certain—and it is important—viz.—of 2994 Men returned to the State as its deficiency the
                            Assembly voted 1500 only when it must be obvious to every considerate Mind, that these
                            deficiencies encrease daily—and in the nature of things must continually do so, while deaths & desertions are
                            incident to Armies.
                        Rhode Island. Altho’ Colo. Olney speaks of some difficulties, the State will, I expect, go near to compleat
                            its Regiment with 9 Months Men (the term for which they are enlisted) to commence from the time of their passing Muster,
                            by which means many of them will be discharged in November, and near all of them in December.
                        Connecticut. Instead of 1475 Men which by returns from the line of the State were dificient in Jany last, is
                            about to give 700; five hundred of these Genl Huntington in a letter of the 10th Instt writes
                            me he thinks will be got by the end of May—and two thirds of these will have to serve till the first of January, or for
                            one year only.
                        New York. Will, I believe, go near to compleat her quota by Draft, to serve till the first of Jany next.
                        New Jersey. Has not the most distant prospect that I can see, of doing this—Her recruiting depends upon
                            voluntary Enlistments at a small bounty—by which a Man now & then only is obtained.
                        Pensylvania, Delaware and Maryland, are pursuing the same mode of Jersey, and I dare venture to pronounce
                            will have the same success—But as the Troops of these States are designated by a Resolve of Congress part of the Southern
                            Army, I do not see how the Recruits of them can be brought into this estimate, unless by the evacuation of Charles Town our
                            force to the Southward should move this way, in which case, and upon the principles here established, it ought to consist
                            of 12,000 Men to counterpoise the Enemy’s 4000; but admitting they should join the Northern
                            instead of the Southern Army, their numbers from everything I can hear do not exceed 600.
                        Under this state of matters and the experience of two years; particularly the last, when a favourite
                            enterprize was clearly announced; and every argument which my invention could suggest was urged, in vain, to induce the
                            States to compleat their Battalions I have not a single ray of hope that more than what follows will be obtained
                        Each State line & Corps then will stand thus.
                        
                            
                                
                                
                                R. & F.
                                
                            
                            
                                N.Hampe
                                prest Strength
                                441
                                
                            
                            
                                
                                Recruits
                                
                                     200 
                                
                                641
                            
                            
                                Massachusetts Bay
                                2786
                                
                            
                            
                                
                                Rects besides Artiy
                                
                                     1000
                                
                                3786
                            
                            
                                Rhode Island
                                prest
                                219
                                
                            
                            
                                
                                Recruits
                                
                                     250
                                
                                469
                            
                            
                                Connecticut
                                prest
                                1275
                                
                            
                            
                                
                                Rects (besides Horse)
                                
                                     500
                                
                                1775
                            
                            
                                New York
                                prest Str: 
                                809
                                
                            
                            
                                
                                Rects besides Arty
                                
                                     200
                                
                                1009
                            
                            
                                New Jersey 
                                
                                638
                                
                            
                            
                                
                                Desertrs will keep
                                
                                
                            
                            
                                
                                pace with Recrg
                                
                                     none 
                                
                                638
                            
                            
                                Hazens Regimt
                                
                                
                                
                            
                            
                                
                                no Rects expected
                                279
                                
                            
                            
                                
                                 R. & F.
                            
                            
                                Invalid Regt none but from the line
                                184
                            
                            
                                Sheldons Legion
                                
                                230
                                
                            
                            
                                
                                Rects from Connectt
                                
                                     70
                                
                                300
                            
                            
                                Lambs Regt of Artilly
                                
                                242
                                
                            
                            
                                
                                Rects from N. York
                                
                                     158
                                
                                400
                            
                            
                                Cranes Artillery
                                374
                                
                            
                            
                                Rects from Massts
                                
                                     100
                                
                                474
                            
                            
                                Mareschausse Corps
                                
                                
                                     30 
                                
                            
                            
                                Total, efficient Continl
                                
                                9985.
                            
                            
                                
                                Deduct for the Garrisons of
                                
                                
                            
                            
                                
                                
                                Wyoming
                                50
                                
                            
                            
                                
                                
                                Verplanks point
                                50
                                
                            
                            
                                
                                
                                Stony point
                                50
                                
                            
                            
                                
                                
                                Dobbs’s Ferry
                                25.
                                
                            
                            
                                
                                
                                West point (altho it shd be
                                
                                
                            
                            
                                
                                
                                covered by the Army) 
                                750
                                
                            
                            
                                
                                
                                at least, to secure the Wks
                                _____
                                925
                            
                            
                                Besides these, to compleat the
                                
                                
                            
                            
                                
                                Investiture of New York, & deprive
                                
                                
                            
                            
                                
                                the Garrison therein of Supplies, a
                                
                                
                            
                            
                                
                                small flying Corps shd be in the
                                
                                
                            
                            
                                
                                Jerseys 
                                _________
                                ________
                            
                            
                                
                                
                                
                                Remains
                                9060
                            
                            
                                
                                Add the French Troops in
                                
                            
                            
                                
                                
                                Virga (wch at this time cannnot
                                4000
                            
                            
                                
                                
                                exceed for duty
                                
                            
                            
                                
                                
                                Total Regts Troops
                                
                                13,060
                            
                            
                                
                                Wantg to treble the Enemys force
                                
                                     24 100
                                
                            
                            
                                
                                
                                
                                proof
                                37,160
                            
                        

                        It now remains to be determined. 
                        Whether it is probable that 24100 Militia can be had if they are required.
                        2d—Whether a less, and what number, of men the Siege of New York may be undertaken with.
                        3d—Whether it is prudent to make a requisition of the Militia before the Succours from France (if any are
                            coming) is announced to us—or wait this event—as each State from Delaware Eastward has been informed (by a circular letter
                            of the of March) that it was highly probable the operations of the Campaign would make the Aid of Militia necessary—and
                            requesting very urgently that the Executive might be vested with ample powers to call them out properly equipped for three
                            Months, the time of Service to commence from the period at which they join the Army.
                        With respect to the first question I am clear that 24,100 Militia cannot be had.
                        In answer to the Second, if the Enemy continue divided, and we cannot (when all the Aids which are intended for us are disclosed) attempt something important, and
                            more certain in another quarter, I should be disposed to undertake the Seige of New York with double the Enemys numbers;
                            provided, a Naval Superiority comes early to our assistance, and will engage to co-operate during the Seige—because I
                            would hope, that time and spirited exertions might effect (tho’ with more toil & hazard) what numbers alone are
                            generally thought competent to.
                        On the third question I must observe, that as the States have been prepared for a call of their Militia,
                            nothing further can well be done at this time, under our present State of uncertainty—Nor do I believe that any thing but
                            expence would result from the measure—for while the Mass of the people, or the Executives of the States take upon
                            themselves to judge of the proper time for drawing out their Militia, and will wait till the necessity of it is obvious to
                            the common and uninformed understandings of the multitude, it is of little avail to make requisitions of this sort; and
                            the mischief resulting from it, is as influential upon any Military operation (which may be in contemplation) as inability
                            or want of inclination possibly can be.
                        Upon the whole, altho’ I have not made up my mind fully upon the impracticability of attacking New York, I am
                            inclined to believe that without the Aid of 5 or 6000 French Troops in addition to those in Virginia we should find the
                            Conquest of that place an arduous task—and that if the enemy concentre their force at it, it will be scarcely possible
                            with such means as I expect to be possessed of. However as these thoughts are thrown together more for your animadversions
                            upon them, than as expressions of my opinion, I shall be obliged to you for your remarks with the utmost freedom &
                            candor; as it is from discussions of this sort the judgement is informed, and plans become properly matured.
                        I shall not in this letter, give any opinion respecting either of the other objects mentioned in yours. they
                            are subordinate. and must all yield to New York, if means can be found to attempt that place upon a well grounded hope of
                            succeeding—It is for this reason I wish to have every thing relative to it, well considered, before the Enterprise is
                            either adopted, or rejected. With the most perfect esteem & regard I am—Dr Sir Yr Most Obedt & affecte Hble
                            Servt
                        
                            Go: Washington
                        
                    